        Case 5:21-mj-05017-ADM Document 3 Filed 02/26/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA :                  CRIMINAL NO.
                            :
     v.                     :               MAGISTRATE NO. 21-MJ-217-01-02
                            :
WILLIAM POPE, and           :
 MICHAEL POPE,              :                VIOLATIONS:
                            :               18 U.S.C. § 231(a)(3)
                Defendants. :               (Civil Disorder)
                            :               18 U.S.C. §§ 1512€(2),
                            :               (Obstruction of an Official Proceeding)
                            :               18 U.S.C. § 1752(a)(1)
                            :               (Entering and Remaining in a Restricted
                            :               Building or Grounds)
                            :               18 U.S.C. § 1752(a)(2)
                            :               (Disorderly and Disruptive Conduct in a
                            :               Restricted Building or Grounds)
                            :               40 U.S.C. § 5104€(2)(D)
                            :               (Disorderly Conduct in
                            :               a Capitol Building)
                            :               40 U.S.C. § 5104€(2)€
                            :               (Impeding Passage Through the Capitol
                            :               Grounds or Buildings)
                            :               40 U.S.C. § 5104€(2)(G)
                            :               (Parading, Demonstrating, or Picketing in
                            :               a Capitol Building)


                          LIMITED ENTRY OF APPEARANCE

To:   The Clerk of the Court and all parties of record.

      I am admitted or otherwise authorized to practice in this Court, and I appear in this case

      as limited counsel for the Defendant, William Pope, for the Rule 5 Hearing only.



                                                    /s/ Jerold E. Berger
                                                    Jerold E. Berger, #01730
                                                    Attorney for Defendant
                                                    Law Office of Jerold E. Berger
                                                    1208 SW Tyler Street
Case 5:21-mj-05017-ADM Document 3 Filed 02/26/21 Page 2 of 2




                                Topeka, KS 66612
                                jeroldeberger@aol.com
                                TEL:785-232-3540
                                FAX: 785-235-5502
